NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

YUYAMA MANUFACTURING CO., LTD.,
Plaintiff-Appellant,

V.

JVM CO., LTD.,
Defendant-Appellee.

2011-1104

Appeal from the United States District C0urt for the
District of l\/laryland in N0. 06~CV-2536, Judge Marvin J.
Garbis.

ORDER

The parties jointly move to dismiss this appeal due to
settlement and in response to this court’s June 10, 2013
order.

Because this case was dismissed on July 22, 2013, the
motion is moot.

Accordingly,
IT ls ORDERED THAT:

The motion is moot.

YUYAMA MFG CO V. JVM CO LTD

AUGUST 20 2013
Date

 

cc: Michael A. O’Shea, Esq.
Williarn J. ()’Brien, Esq.

s21

FoR THE CoURT

/s/ Daniel E. O'Toole

Daniel E. O'Toole

Clerk

FlLED
us. coum oF mm s
ms FsosnAL concur

AUG 2 0 '£Uw
oml£ceo'rool£
CLE?K

FDB